Case 8:17-cv-00838-JLS-JDE Document 104 Filed 03/08/19 Page 1 of 4 Page ID #:2152



    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Shon Morgan (Bar No. 187736)
    2  shonmorgan@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
    3 Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
    4 Facsimile: (213) 443-3100

    5  Kari Wohlschlegel (Bar No. 294807)
       kariwohlschlegel@quinnemanuel.com
    6  Tina Lo (Bar No. 311184)
       tinalo@quinnemanuel.com
    7 50 California Street, 22nd Floor
      San Francisco, CA 94111
    8 Telephone: (415) 875-6600
      Facsimile: (415) 875-6700
    9
        Attorneys for Defendants Hyundai Motor Co.,
   10 Hyundai Motor America, Inc.,
        and Kia Motors America, Inc.
   11

   12

   13                        UNITED STATES DISTRICT COURT
   14          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   15

   16 In re: Hyundai and Kia Engine                CASE NO. 8:17-cv-00838
        Litigation
   17                                              Related Cases:
                                                   8:17-cv-01365-JLS-JDE
   18                                              8:17-cv-02208-JLS-JDE
                                                   2:18-cv-05255-JLS-JDE
   19                                              8:18-cv-00622-JLS-JDE
   20                                              JOINT STIPULATION
                                                   REGARDING STATUS AND
   21                                              REQUEST TO CONTINUE
                                                   HEARING
   22
                                                   The Hon. Josephine L. Staton
   23
                                                   Trial Date:         None Set
   24

   25

   26

   27

   28

                                                -1-                   Case No. 8:17-cv-00838 JLS
                        JOINT STIPULATION REGARDING STATUS AND REQUEST TO CONTINUE HEARING
Case 8:17-cv-00838-JLS-JDE Document 104 Filed 03/08/19 Page 2 of 4 Page ID #:2153



    1        The following report is tendered pursuant to the Court’s January 15, 2019
    2 Order (Dkt. 103) and to update the Court regarding the status of the parties’

    3 settlement negotiations.

    4        WHEREAS, Plaintiffs in the above-captioned actions and Defendants
    5 Hyundai Motor Company (“HMC”), Hyundai Motor America (“HMA”), and Kia

    6 Motors America, Inc. (“KMA”) have reached a settlement in principle and are

    7 conducting confirmatory discovery relating to the proposed settlement;

    8        WHEREAS, the parties expect to complete confirmatory discovery, including
    9 a Rule 30(b)(6) deposition, by April 30, 2019;

   10        WHEREAS, the parties request that Defendants be permitted to now obtain
   11 from R.L. Polk & Co. (n/k/a IHS Markit), or a similar entity, the most currently

   12 available names and addresses of all current and former owners and lessees of

   13 Settlement Class Vehicles in order to begin developing the Class List so as to

   14 provide prompt Notice to Class Members after Preliminary Approval of any

   15 Settlement.

   16        WHEREAS, the parties anticipate submitting a motion for preliminary
   17 approval of the proposed settlement by May 17, 2019;

   18        WHEREAS, the parties share an interest in advancing this matter as
   19 efficiently and expeditiously as possible and are mindful that a settlement agreement

   20 in this action would obviate the need for Defendants to address the pending Motion

   21 to Dismiss;

   22        WHEREAS, the parties request that the Court continue the hearing date on
   23 the pending Motions to Dismiss from April 19, 2019 to June 28, 2019;

   24        NOW THEREFORE, Plaintiffs and Defendants hereby agree and stipulate as
   25 follows:

   26        The hearing date on the pending Motion to Dismiss should be continued from
   27 April 19, 2019 to June 28, 2019.

   28        IT IS SO STIPULATED.

                                                -2-                   Case No. 8:17-cv-00838-JLS
                        JOINT STIPULATION REGARDING STATUS AND REQUEST TO CONTINUE HEARING
Case 8:17-cv-00838-JLS-JDE Document 104 Filed 03/08/19 Page 3 of 4 Page ID #:2154



    1 DATED: March 8, 2019                QUINN EMANUEL URQUHART &
    2
                                          SULLIVAN, LLP

    3

    4
                                           By         /s/ Shon Morgan
    5                                           Shon Morgan
    6                                           Attorneys for Kia Motors America, Inc.,
                                                Hyundai Motor America, Inc., and
    7                                           Hyundai Motor Company, Ltd.
    8
        DATED: March 8, 2019              SAUDER SCHELKOPF LLC
    9

   10

   11                                      By      /s/ Matthew Schelkopf
   12                                           Matthew Schelkopf
                                                Attorneys for Plaintiffs
   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                              -3-                   Case No. 8:17-cv-00838-JLS
                      JOINT STIPULATION REGARDING STATUS AND REQUEST TO CONTINUE HEARING
Case 8:17-cv-00838-JLS-JDE Document 104 Filed 03/08/19 Page 4 of 4 Page ID #:2155



    1                                 ECF ATTESTATION
    2        I, Shon Morgan, attest that all other signatories listed, and on whose behalf
    3 the filing is submitted, concur in the filing’s content and have authorized the e-filing

    4 of the foregoing document in compliance with Local Rule 5-4.3.4(a)(2).

    5

    6                                         By       /s/ Shon Morgan
    7                                                  Shon Morgan

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                -4-                   Case No. 8:17-cv-00838-JLS
                        JOINT STIPULATION REGARDING STATUS AND REQUEST TO CONTINUE HEARING
